Case: 13-10306   Date Filed: 02/10/2014   Page: 1 of 3


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-10306
                          Non-Argument Calendar
                        ________________________

                     D.C. Docket No. 0:10-cv-62393-JIC



MATTHEW D. VAN WAGNER,

                                                              Plaintiff-Appellant,

                                    versus


BROWARD COUNTY SHERIFF OFFICE, et al.,

                                                                      Defendants,

PHILIP HORNE,
Deputy Sheriff, Broward County,

                                                            Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (February 10, 2014)
              Case: 13-10306     Date Filed: 02/10/2014   Page: 2 of 3


Before TJOFLAT, PRYOR and JORDAN, Circuit Judges.

PER CURIAM:

      Matthew Van Wagner appeals the judgment in favor of Philip Horne, the

Deputy Sheriff of Broward County, Florida. Van Wagner sued for injuries he

received from another inmate while they were being transported by Horne to the

Broward County Courthouse. Van Wagner challenges the denial of his motion for

a new trial in which he argued about an evidentiary ruling and Horne’s alleged

abuse of discovery. We affirm.

      We review the denial of a motion for a new trial for abuse of discretion.

Moore v. Appliance Direct, Inc., 708 F.3d 1233, 1237 (11th Cir. 2013). “[N]ew

trials should not be granted on evidentiary grounds unless, at a minimum, the

verdict is against the great—not merely the greater—weight of the evidence.”

Hewitt v. B.F. Goodrich Co., 732 F.2d 1554, 1556 (11th Cir. 1984) (quoting

Conway v. Chemical Leaman Tank Lines, Inc., 610 F.2d 360, 363 (5th Cir. 1980)).

      The district court did not abuse its discretion by refusing to order Detective

Walter Foster to retrieve from archives a videotaped recording of Van Wagner’s

arrival at the courthouse. The evidence would not have aided the jury and was

cumulative to Foster’s testimony. Foster, who investigated the incident, testified

that the surveillance cameras were located “far” from the prisoner unloading dock;

the video recording was hazy; and Van Wagner was detectable in the video only


                                          2
               Case: 13-10306     Date Filed: 02/10/2014    Page: 3 of 3


“because he [was], obviously, injured.” Van Wagner argues that the video would

have contradicted Horne’s testimony that he called for assistance while en route to

the courthouse, but the video would have been cumulative to Foster’s testimony

that Horne did not call for assistance until he arrived at the courthouse. See Fed.

R. Crim. P. 403.

      The district court also did not abuse its discretion when it failed to consider

awarding sanctions for Horne’s alleged abuse of discovery. “Rule 37 sanctions are

intended to prevent unfair prejudice to the litigants and insure the integrity of the

discovery process.” Gratton v. Great Am. Commc’ns, 178 F.3d 1373, 1374 (11th

Cir. 1999). Van Wagner argues that he was entitled to sanctions because he was

not provided a copy of Foster’s investigatory report before trial, but after Van

Wagner mentioned the delay in receiving the report, the district court called a

recess and allowed Van Wagner to review the report overnight. Van Wagner did

not request additional time to review the report, and after he reviewed additional

documents provided by Foster, Van Wagner announced that he was ready to

proceed with the trial. Van Wagner fails to argue, much less establish, that he was

prejudiced by admission of Foster’s report.

      We AFFIRM the judgment in favor of Horne.




                                           3